DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of Applicant’s amendment, the 112 rejection has been withdrawn as the subject matter related that the 112 rejection is no longer in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0312964 A1 to Yamashita et al in view of U.S. Patent Application Publication 2010/0149393 A1 to Zarnowski et al.
With respect to claim 1 Yamashita discloses, in Fig. 1-10, a solid-state imaging device comprising: a plurality of FDs (floating diffusions) (1003a-c), wherein each FD is shared by a unit of shared pixels including at least two or more pixels (1001) (Fig. 10 and paragraph 81-82); a floating interconnection line (1009) connecting the plurality of FDs, one or more FDs being provided in each row having a predetermined row number (Fig. 10 and paragraph 83); and a plurality of switches (1007a-c) changing over between connection and disconnection of the floating interconnection line to and from the FDs in each row (Fig. 10).
Yamashita does not expressly disclose a unit of shared pixels includes at least eight pixels and wherein each pixel of the unit of shared pixels has a different exposure time.
However, units of shared pixels having a shared readout of various numbers, including eight or more are well known and expected in the art.  Additionally, controlling each pixel within the shared unit with different exposure times are well known and expected in the art.  It would have been obvious to one or ordinary skill in the art to have used 8 or more pixels in a group of Yamashita before the invention was effectively filed as it is merely a duplication of part which involves only routine skill (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8) and also would have been obvious to have given each of the 8 or more pixels a different exposure time as it would merely be use of a known technique to improve dynamic range of an image sensor to improve similar devices in the same way.  Zarnowski is evidence that both of these concepts were known in the art.  Figure 1 of Zarnowski shows a group of 9 pixels as a sub-array, in Figure 8 sub-pixels of a sub-array are show sharing a floating diffusion and in paragraph 34 it is stated that each pixel of the sub-array can be given a different exposure time. 
With respect to claim 2 Yamashita further discloses wherein the plurality of switches (1007a-c) corresponding to the one or more FDs in each row having the predetermined row number, one or more switches to be subjected to summation among the plurality of switches being connected to the floating interconnection line in response to a demanded resolution (paragraph 43 and 82). 
With respect to claim 3 Yamashita further discloses wherein the plurality of switches (1007a-c) corresponding to the one or more FDs in each row having the predetermined row number, the one or more switches to be subjected to summation for the unit of shared pixels among the plurality of switches being connected to the floating interconnection line in response to the demanded resolution (paragraph 43 and 82).
With respect to claim 4 Yamashita further discloses wherein the plurality of switches (1007a-c) connectable to the floating interconnection line and corresponding to the one or more FDs in each row having the predetermined row number, the one or more switches for the unit of shared pixels to be subjected to summation among the plurality of switches being connected to the floating interconnection line at a same time in response to the demanded resolution (paragraph 43).
With respect to claim 5 Yamashita further discloses wherein the plurality of switches (1007a-c) connectable to the floating interconnection line and corresponding to the one or more FDs in each row having the predetermined row number, the one or more switches for the unit of shared pixels to be subjected to summation among the plurality of switches being connected to the floating interconnection line at different times in response to the demanded resolution so that timing of connection of the plurality of switches to the floating interconnection line is staggered (paragraph 53).
With respect to claim 7 Yamashita further discloses wherein the unit of shared pixels is each configured with a plurality of pixels in a Bayer array (paragraph 60).
Claims 11-13 are rejected for similar reasons as claim 1 above.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0312964 A1 to Yamashita et al in view of U.S. Patent Application Publication 2010/0149393 A1 to Zarnowski et al in further view of U.S. Patent 7,705,900 to Guidash.
With respect to claim 6 Yamashita further discloses a vertical signal line (1008) transferring pixel signals of the unit of shared pixels via the plurality of FDs in a unit of columns of the shared pixels of the unit of shared pixels (Fig. 10 and paragraph 83). 
Yamashita does not expressly disclose a column straddling floating interconnection line transferring the pixel signals to different vertical signal lines and connecting a plurality of floating interconnection lines in different columns.
However, horizontal binning transistors used in conjunction with vertical binning transistors are well known and expected in the art.  For example, Guidash teaches, in Fig. 5 providing a set of switches (110) connected to a set of floating diffusions (50) to bin pixels in the vertical direction (column 3 lines 16-38) and also switches (130) that allow for binning the pixels in the horizontal direction (column 3 lines 49-54).  Therefore, Yamashita teaches a column straddling floating interconnection line (i.e. line formed by FD and switches 130) transferring the pixel signals to different vertical signal lines and connecting a plurality of floating interconnection lines in different columns.  At the time the invention was made it would have been obvious to one of ordinary skill in the art to have used horizontal binning transistors as taught by Guidash with the vertical binning system as disclosed by Yamashita for doing so would merely be a combination of prior art elements according to known methods to yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

August 19, 2022